Name: Commission Regulation (EEC) No 1103/91 of 29 April 1991 amending Regulation (EEC) No 1207/90 as regards certain coefficients to be applied to the monetary compensatory amounts for milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 110/44 Official Journal of the European Communities 1 . 5 . 91 COMMISSION REGULATION (EEC) No 1103/91 of 29 April 1991 amending Regulation (EEC) No 1207/90 as regards certain coefficients to be applied to the monetary compensatory amounts for milk products Whereass the measures provided for in this Regulation are in accordance with the opinions of the Management Committee for Milk and Milk Products and the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commis ­ sion Regulation (EEC) No 1207/90 of 11 May 1990 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application (3), as last amended by Regu ­ lation (EEC) No 950/91 (4) ; Whereas Commission Regulation (EEC) No 992/91 of 23 April 1991 amending Regulations (EEC) No 1105/68 and (EEC) No 1634/85 as regards the amount of aid granted for skimmed milk and skimmed-milk powder for use as feed (5) provides for a decrease, with effect from 5 October 1990, of the aid granted for skimmed-milk powder as laid down in Commission Regulation (EEC) No 1634/85 of 17 June 1985 fixing the amount of the aid for skimmed milk and skimmed-milk powder for use as feed (6) ; whereas the refunds for products falling within CN code 2309 should therefore be adjusted from the above date ; whereas the coefficients applied to these products should be adapted accordingly ; Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . In Part 1 of Annex I, the amount opposite CN code 2309 is replaced by that set out in Annex I hereto, 2. In Part 5 of Annex I, the amounts opposite CN codes 0402 10 19 , 0402 21 17, 0403 90 11 , 0403 90 13 and 2309 are replaced by those set out in Annex I hereto, 3 . In the Appendix to Annex I (additional codes), Tables 04-3, 04-5 and 04-6 are replaced by the tables in Annex II hereto. Article 2 This Regulation shall enter into force on 1 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24 . 6. 1985, p. 6 . (2) OJ No L 201 , 31 . 7. 1990, p. 9 . (  ') OJ No L 122, 14 . 5. 1990, p. 1 . (4) OJ No L 101 , 22 . 4. 1991 , p. 1 . O OJ No L 104, 24 . 4. 1991 , p. 17 . (j OJ No L 158 , 18 . 6 . 1985, p. 7. 1 . 5 . 91 Official Journal of the European Communities No L 110/45 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Negative Denmark France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg Italy £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  4,645 9,290 0,726 1,452 7,700 15,401 4,645 9,290 0,726 1,452 7,700 15,401 \ Positive CN code Table Additional code Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 2309 10 11 23-2 23-2 7624 7625 115,41 2309 10 13 23-8 23-8 23-8 7541 7542 7543 (2) (2) 0 1 345,98 2 691,95 23-8 23-8 23-8 23-8 7544 7545 7546 7547 (2) 0 (2) 0 210,32 420,64 23-8 23-8 23-8 7548 7549 7550 (2) 0 0 2 231,40 4 462,80 115,41 23-8 23-8 23-8 23-8 7551 7552 7626 7627 (2) (2) (2) (2) 1 461,39 2 807,36 115,41 325,73 ' 23-8 23-8 23-8 23-8 7628 7629 7630 7631 (2) (2) (2) (2) 536,05 115,41 2 346,81 4 578,21 2309 10 31 23-3 23-3 7624 7691 I 365,46 2309 10 33 23-9 23-9 23-9 7541 7542 7543 (2) (2) (2) 1 345,98 2 691,95 23-9 23-9 23-9 23-9 7544 7545 7546 7547 (2) (2) (2) (2) 210,32 420,64 23-9 23-9 23-9 7548 7549 7645 (2) (2) (2) 2 231,40 4 462,80 365,46 23-9 23-9 23-9 23-9 7646 7647 7648 7649 (2) (2) (2) (2) 1 711,44 3 057,41 365,46 575,78 23-9 23-9 23-9 23-9 7650 7651 7652 7653 (2) (2) (2) (2) 786,10 365,46 2 596,86 4 828,26 2309 10 51 23-4 23-4 7624 7692 \ 721,30 2309 10 53 23-10 23-10 7541 7542 (2) (2) 1 345,98 23-10 23-10 7543 7544 (2) (2) 2 691,95 396,7 9 385,5 18 771,0 1 466,6 2 933,2 15 559,6 31 119,1 396,7 9 782,2 19 167,7 396,7 1 863,3 3 329,9 396,7 15 956,3 31 515,8 1 256,2 9 385,5 18 771,0 1 466,6 2 933,2 15 559,6 31 119,1 1 256,2 10 641,7 20 027,2 1 256,2 2 722,8 4 189,4 1 256,2 16 815,8 32 375,3 2 479,4 9 385,5 18 771,0 4,645 9,290 0,726 1,452 7,700 15,401 4,645 9,290 0,726 1,452 7,700 15,401 4,645 9,290 No L 110/46 Official Journal of the European Communities 1 . 5 . 91 Negative CN code United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr L t FF Dr £ Irl 1 000 kg 0,726 1,452 7,700 15,401 4,645 9,290 0,726 1,452 7,700 15,401 2309 90 31 2309 90 33 \||| Positive Table Additional code Notes Germany Nether ­ lands Spain Portugal DM F1 Pta Esc 23-10 23-10 23-10 23-10 7545 7546 7547 7548 (2) ( 2) 0 0 210,32 420,64 2 231,40 23-10 23-10 23-10 7549 7654 7655 (2) ( 2) (2) 4 462,80 721,30 2 067,28 23-10 23-10 23-10 23-10 7656 7657 7658 7659 (2) (2) 0 (2) 3 413,25 721,30 931,62 1 141,94 23-10 23-10 23-10 23-5 7660 7661 7662 7624 (2) 0 ( 2) 721,30 2 952,70 5 184,10 23-5 23-11 23-11 23-11 7693 7541 7542 7543 (2) (2) (2) 115,41 1 345,98 2 691,95 23-11 23-11 23-11 23-11 7544 7545 7546 7547 0 (2) 0 (2) 210,32 420,64 23-11 23-11 23-11 23-11 7548 7549 7663 7664 (2) (2) (2) (2) 2 231,40 4 462,80 115,41 1 461,39 23-11 23-11 23-11 7665 7666 7667 0 0 0 2 807,36 115,41 325,73 23-11 23-11 23-11 23-11 7668 7669 7670 7671 0 0 0 0 536,05 115,41 2 346,81 4 578,21 23-6 23-6 23-12 23-12 7624 7694 7541 7542 0 0 365,46 1 345,98 23-12 23-12 23-12 23-12 7543 7544 7545 7546 0 0 0 0 2 691,95 210,32 420,64 23-12 23-12 23-12 23-12 7547 7548 7549 7672 0 0 0 0 2 231,40 4 462,80 365,46 23-12 23-12 23-12 23-12 7673 7674 7675 7676 0 0 0 0 1 711,44 3 057,41 365,46 575,78 23-12 23-12 23-12 23-12 7677 7678 7679 7680 0 0 0 0 786,10 365,46 2 596,86 4 828,26 4,645 9,290 0,726 1,452 7,700 15,401 4,645 9,290 0,726 1,452 7,700 15,401 1 466,6 2 933,2 15 559,6 31 119,1 2 479,4 11 864,9 21 250,4 2 479,4 3 946,0 5 412,6 2 479,4 18 039,0 33 598,5 396,7 9 385,5 18 771,0 1 466,6 2 933,2 15 559,6 31 119,1 396,7 9 782,2 19 167,7 396,7 1 863,3 3 329,9 396,7 15 956,3 31 515,8 1 256,2 9 385,5 18 771,0 1 466,6 2 933,2 15 559,6 31 119,1 1 256,2 10 641,7 20 027,2 1 256,2 2 722,8 4 189,4 1 256,2 16 815,8 32 375,3 2309 90 41 2309 90 43 4,645 9,290 0,726 1,452 7,700 15,401 4,645 9,290 0,726 1,452 7,700 15,401 1 . 5. 91 No L 110/47Official Journal of the European Communities Positive Negative Additional codeCN code Tabic Notes Germany Nether ­ lands Spain Portugal United Belgium/ Kingdom Luxem ­ bourg Denmark Italy France Greece Ireland ( £ Bfrs/Lfrs Dkr Lit FF Dr ' £ IrlDM Fi Pta Esc  1 000 kg  2309 90 51 2309 90 53 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7624 7695 7541 7542 7543 7544 7545 7546 7547 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 721,30 1 345,98 2 691,95 210,32 420,64 2 231,40 4 462,80 721,30 2 067,28 3 413,25 721,30 931,62 1 141,94 721,30 2 952,70 5 184,10 (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) (2) 2 479,4 9 385,5 18 771,0 1 466,6 2 933,2 1 5 559,6 31 119,1 2 479,4 1 1 864,9 21 250,4 2 479,4 3 946,0 5 412,6 2 479,4 18 039,0 33 598,5 4,645 9,290 0,726 1,452 7,700 15,401 4,645 9,290 0,726 1,452 7,700 15,401 (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 110/48 Official Journal of the European Communities 1 . 5 . 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain Portugal United Belgium/ Kingdom Luxem ­ bourg Denmark Italy France Greece Ireland £ Bfrs/Lfrs Dlcr Lit FF Dr £ IrlDM F1 Pta Esc  1 000 kg  0402 10 19 694,78 1 362,32 2,399 3,850 2,3990402 21 17 694,78 a + c a + c 0403 90 1 1 694,78 1 362,32 2,399 3,850 2,3990403 90 13 a + c 2309 10 15 04-3 04-3 04-3 04-3 04-6 04-6 04-6 04-6 04-5 04-5 04-5 04-5 04-6 04-6 04-6 04-6 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7059 7074 7079 7222 7098 7099 7114 7224 7093 7094 7097 7223 7098 7099 7114 7224 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 4 846,8 7 779,8 4 846,8 a + c 4 846,8 7 779,8 4 846,8 a + c 938.6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 146.7 293,3 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 938.6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 146.7 293,3 694.78 a + c 134,60 269,20 403.79 504,74 565,31 605,69 21,03 42,06 63,10 78,87 88,34 94,64 223,14 446,28 669,42 836,77 937.19 1 004,13 134,60 269.20 403,79 504,74 565,31 605,69 21,03 42,06 0,464 0,929 1,393 1,742 1,951 2,090 0,073 0,145 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 0,464 0,929 1,393 1,742 1,951 2,090 0,073 0,145 2309 10 19 1 . 5 . 91 Official Journal of the European Communities No L 110/49 Negative United Belgium/ Kingdom Luxem ­ bourg Denmark Italy France Greece Ireland £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  Positive CN code Table Additional code Notes Germany Nether ­ lands Spain Portugal DM F1 Pta Esc 23-14 23-14 23-14 7573 7574 7577 63,10 78,87 88,34 23-14 23-14 23-14 23-14 7578 7579 7580 7581 94,64 223,14 446,28 669,42 23-14 23-14 23-14 23-14 7582 7583 7584 7885 836,77 937,19 1 004,13 2309 10 39 23-14 23-14 23-14 23-14 7553 7554 7555 7556 134,60 269,20 403,79 504,74 23-14 23-14 23-14 7557 7558 7559 565,31 605,69 21,03 23-14 23-14 23-14 23-14 7569 7573 7574 7577 42,06 63,10 78,87 88,34 23-14 23-14 23-14 23-14 7578 7579 7580 7581 94,64 223,14 446,28 669,42 23-14 23-14 23-14 23-14 7582 7583 7584 7885 836,77 937,19 1 004,13 2309 10 59 23-14 23-14 23-14 23-14 7553 7554 7555 7556 134,60 269,20 403,79 504,74 23-14 23-14 23-14 23-14 7557 7558 7559 7569 565,31 605,69 21,03 42,06 23-14 23-14 23-14 23-14 7573 7574 7577 7578 63,10 78,87 88,34 94,64 23-14 23-14 23-14 23-14 7579 7580 7581 7582 223,14 446,28 669,42 836,77 23-14 23-14 23-14 7583 7584 7885 937,19 1 004,13 2309 10 70 23-14 23-14 23-14 23-14 7553 7554 7555 7556 134,60 269,20 403,79 504,74 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 0,464 0,929 1,393 1,742 1,951 2,090 0,073 0,145 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 0,464 0,929 1,393 1,742 1,951 2,090 0,073 0,145 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 0,464 0,929 1,393 1,742 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 938.6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 146.7 293,3 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 938.6 1 877,1 2 815,7 3519,6 3 941,9 4 223,5 146.7 293,3 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 938,6 1 877,1 2 815,7 3 519,6 1 . 5 . 91No L 110/50 Official Journal of the European Communities Negative Denmark France Greece IrelandCN code United Kingdom Belgium/ Luxem ­ bourg Italy £ Bfrs/Lfrs Dkr Lit FF Dr £ Iri 1 000 kg 2309 90 35 \ Positive Table Additional code Notes Germany Nether ­ lands Spain Portugal ll \ DM F1 Pta Esc 23-14 23-14 23-14 7557 7558 7559 565,31 605,69 ' 21,03 23-14 23-14 23-14 23-14 7569 7573 7574 7577 42,06 63,10 78,87 88,34 23-14 23-14 23-14 23-14 7578 7579 7580 7581 94,64 223,14 446,28 669,42 23-14 23-14 23-14 23-14 7582 7583 7584 7885 836,77 937,19 1 004,13 23-14 23-14 23-14 23-14 7553 7554 7555 7556 134,60 269,20 403,79 504,74 23-14 23-14 23-14 23-14 7557 7558 7559 7569 565,31 605,69 21,03 42,06 23-14 23-14 23-14 23-14 7573 7574 7577 7578 t 63,10 78,87 88,34 94,64 23-14 23-14 23-14 23-14 23-14 7579 7580 7581 7582 7583 223,14 446,28 669,42 836,77 937,19 23-14 23-14 23-14 23-14 7584 7885 7553 7554 1 004,13 134,60 269,20 23-14 23-14 23-14 23-14 7555 7556 7557 7558 403,79 504,74 565,31 605,69 23-14 23-14 23-14 23-14 7559 7569 7573 7574 21,03 42,06 63,10 78,87 23-14 23-14 23-14 23-14 7577 7578 7579 7580 88,34 94,64 223,14 446,28 23-14 23-14 23-14 7581 7582 7583 669,42 836,77 937,19 23-14 23-14 7584 7885 1 004,13 1,951 2,090 0,073 0,145 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 0,464 0,929 1,393 1,742 1,951 2,090 0,073 0,145 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 0,464 0,929 1,393 1,742 1,951 2,090 0,073 0,145 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 3 941,9 4 223,5 146,7 293,3 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 938.6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 146.7 293,3 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 938.6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 146.7 293,3 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 2309 90 39 1 . 5 . 91 Official Journal of the European Communities No L 110/51 Positive Negative CN code Table Additional code Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1 000 kg  2309 90 49 2309 90 59 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 134,60 269,20 403,79 504,74 565,31 605,69 21,03 42,06 63,10 78,87 88,34 94,64 223,14 446,28 669,42 836,77 937.19 1 004,13 134,60 269.20 403,79 504,74 565,31 605,69 21,03 42,06 63,10 78,87 88,34 94,64 223,14 446,28 669,42 836,77 937.19 1 004,13 134,60 269.20 403,79 504,74 565,31 605,69 21,03 42,06 0,464 0,929 1,393 1,742 1,951 2,090 0,073 0,145 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 0,464 0,929 1,393 1,742 1,951 2,090 0,073 0,145 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 0,464 0,929 1,393 1,742 1,951 2,090 0,073 0,145 938.6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 146.7 293,3 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 938.6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 146.7 293,3 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 938.6 1 877,1 2 815,7 3 519,6 3 941,9 4 223,5 146.7 293,3 2309 90 70 No L 110/52 Official Journal of the European Communities 1 . 5 . 91 Positive Negative CN code Additionalcode Germany Spain Portugal IrelandTable Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Ir 1 000 kg 63,10 78,87 88,34 94,64 223,14 446,28 669,42 836,77 937,19 1 004,13 0,218 0,272 0,305 0,327 0,770 1,540 2,310 2,888 3,234 3,465 440,0 550,0 616,0 660,0 1 556,0 3 111,9 4 667,9 5 834,8 6 535,0 7 001,8 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose , contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 1 . 5 . 91 Official Journal of the European Communities No L 110/53 ANNEX II TABLE 04-3 CN code Description Additional code 0402 10 19  Skimmed-milk powder consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1 624/76 :   In the Member State of dispatch or destination other than Spain and/or Portugal (coefficient 0,623) . . .   In Spain (coefficient 0,510)   In Portugal (coefficient 0,512)  Other, excluding added whey and/or lactose and/or casein and/or caseinates 7059 7074 7222 7079 TABLE 04-5 CN code Description Additional code 0403 90 1 1  Butter-milk powder consigned to a Member State from another Member State in accordance with Regula ­ tion (EEC) No 1 624/76 :   In the Member State of dispatch or destination other than Spain and/or Portugal (coefficient 0,623) . . .   In Spain (coefficient 0,510)   In Portugal (coefficient 0,512)  Other, excluding added whey and/or lactose and/or casein and/or caseinates 7093 7094 7223 7097 TABLE 04-6 CN code Description Additionalcode 0402 21 17 0403 90 13  Milk or butter-milk powder of a fat content, by weight, exceeding 1,5% but not exceeding 11 % , consigned to a Member State from another Member State in accordance with Regulation (EEC) No 1624/76 :   In the Member State of dispatch or destination other than Spain and/or Portugal (coefficient 0,623) . . .   In Spain (coefficient 0,510)   In Portugal (coefficient 0,512) 7098 7099 7224 I  Other :   The monetary compensatory amount applicable is the sum of : \    The amount indicated for each % milk fat multiplied by the percentage milk fat content (see (a))    The amount indicated for each % non-fatty lactic dry matter multiplied by the percentage of the non-fatty lactic dry matter content other than added whey and/or lactose and/or casein and/or caseinate (see (c)) per 100 kg net weight of the product 7114